Citation Nr: 0907720	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  07-14 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals, left 
knee injury, postoperative, currently evaluated as 20 percent 
disabling. 

2.  Entitlement to service connection for low back strain, 
secondary to service-connected residuals, left knee injury, 
postoperative.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to 
November 1987.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2006 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
denied the claim for a rating in excess of 20 percent for 
residuals of left knee injury, postoperative; the RO also 
denied a claim for service connection for low back strain, 
secondary to the service-connected residuals of left knee 
injury, postoperative.  The Veteran perfected a timely appeal 
to that decision.  

In a July 2007 rating decision, the RO granted service 
connection and assigned a separate 10 percent rating for 
limited extension of the left knee, under Diagnostic Code 
5261, effective June 7, 2007.  The Veteran has not appealed 
the assigned rating for arthritis.  

The issue of entitlement to service connection for low back 
strain secondary to the service-connected left knee disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDING OF FACT

The Veteran's postoperative residuals of a left knee injury 
are manifested by complaints of pain and episodes of locking, 
with objective findings of pain with motion, tenderness, 
joint effusion, mild crepitus, and use of a brace.  There is 
no evidence of ankylosis, subluxation, or lateral 
instability.  



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a left knee injury, postoperative, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a Diagnostic Code 5258 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, VA satisfied its duty to notify by means of a 
letter dated in April 2006 from the RO to the Veteran which 
was issued prior to the RO decision in August 2006.  That 
letter informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The Veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  The Veteran was 
also afforded a VA compensation examination in June 2007.  In 
addition, the December 2006 and the October 2007 SSOC 
provided the Veteran with an additional 60 days to submit 
additional evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  It 
also appears that all obtainable evidence identified by the 
Veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the Veteran in proceeding with the present 
decision, since the Veteran was informed of the provisions of 
Dingess in March 2006.  

Although the Veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.  
Specifically, by letter dated in March 2006, the Veteran was 
informed that ratings were assigned with regard to severity 
from 0 percent to 100 percent, depending on the specific 
disability.  He was also provided a supplemental statement of 
the case (SSOC) in October 2007, which reviewed and 
considered all evidence of record.  Therefore, the Veteran 
has been provided with all necessary notice regarding his 
claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Regardless, the Veteran is able to report and understand the 
elements of the disability.  Therefore, Vazquez-Flores is of 
limited applicability.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development. Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish an increased rating for residuals of a 
left knee injury, postoperative, given that he has been 
provided all the criteria necessary for establishing 
increased ratings, and considering that the Veteran is 
represented by a highly qualified Veterans service 
organization, we find that there has been essential fairness.  



II.  Factual background.

By a rating action in January 1997, the RO granted service 
connection for residuals, left knee injury, postoperative, 
evaluated as 10 percent disabling, effective September 30, 
1996, under DC 5299-5259.  Subsequently, in April 1997, the 
RO increased the evaluation for the service-connected left 
knee disorder from 10 percent to 20 percent, effective 
September 30, 1996, under DC 5299-5258.  

The Veteran's written claim for an increased rating for 
residuals of a left knee injury was received in March 2006.  
Submitted in support of the claim were VA progress notes 
dated from April 2005 through January 2006.  During a 
clinical visit in April 2005, the left knee was mildly tender 
to palpation, with increased pain with range of motion.  No 
instability was noted.  The diagnosis was arthropathy, left 
knee.  The Veteran was again seen in August 2005 for a follow 
up evaluation of his left knee disorder.  The pertinent 
diagnosis was early degenerative joint disease, left knee, 
with medial meniscus deterioration.  In January 2006, the 
Veteran complained of loss of movement, some medial-lateral 
feeling of instability, occasional swelling, popping and 
giveaway; no locking was reported.  On examination, he had 
mild varus left greater than right.  There was medial joint 
line tenderness on the left.  No effusion.  Lachman's and 
McMurray's signs were negative.  Range of motion was 0 
degrees to 90 degrees on the left.  X-ray study showed 
moderate medial narrowing on the left.  The impression was 
degenerative arthritis, left knee medial compartment, 
moderate.  

The Veteran was afforded a VA examination in May 2006.  At 
that time, he reported pain in the left knee much worse over 
the last 2 years; he described the pain as sharp.  The 
Veteran indicated that he cannot put a lot of weight on his 
left knee because of left knee pains.  His pain averages 
about an 8 out of 10 most of the time; he noted that weight 
bearing, bending and going up and down stairs aggravate his 
left knee.  The Veteran stated that walking on uneven ground 
really aggravates his left knee pain.  He denied any 
swelling.  He wore a brace almost every day at work which 
helps.  He also stated that the left knee bothered his daily 
activities, especially with putting weight on it or walking.  
There was no other additional limitation following repetitive 
use or additional limitation during flare-up other than what 
is mentioned above.  Examination of the left knee showed no 
deformities, no swelling and no palpable tenderness.  Flexion 
was from 0 degrees to 120 degrees with pain medially at 120 
degrees, -20 degrees secondary to pain; extension was 0 
degrees or full extension with pain medially at full 
extension.  Stable medial and lateral collateral ligaments.  
Stable anterior and posterior cruciate ligaments.  Stable 
medial and lateral meniscus.  Lachman's and McMurray's signs 
were negative.  Negative laxity.  No instability was present.  
Active range of motion did not produce any weakness, fatigue 
or incoordination.  He had a normal gait.  The pertinent 
diagnoses were status post 2 arthroscopic surgeries of the 
left knee, early degenerative changes posterior limb of 
medial meniscus, osteophytic changes of medial tibial 
plateau, and chronic left knee pains.  

On the occasion of another VA examination in June 2007, the 
Veteran complained of daily pain in the left knee; he stated 
that he had weakness in his leg and has to use his right leg 
to bear the excess weight.  The Veteran indicated that, in 
the last four months, he has had several episodes of locking 
and fell once.  It was noted that the Veteran uses an over-
the-counter elastic brace.  He does not use a cane.  The 
Veteran indicated that he works as an electrical inspector 
for the City of Plano and was on his feet all day; he had not 
missed any days.  He had no flare-ups.  It was described as a 
steady pain.  He had no incoordination.  The reported some 
instability such as when he steps out of a car.  He had no 
excess fatigue or lack of endurance.  On examination, it was 
noted that the Veteran stood with his knee at about 10 
degrees of flexion.  He stated that he was unable to fully 
extend his knee.  He was able to flex to 80 degrees with 
pain; he had no further flexion.  He had a tender joint line.  
He had an effusion of the knee.  He had mild crepitation; 
however, he resisted motion.  He lacked 10 degrees of 
extension.  When the examiner attempted to fully extend the 
knee, he resisted it.  Lachman's and McMurray's signs were 
negative.  No varus or valgus instability was noted.  With 
repetitive motion, there was no change in range of motion, 
coordination, fatigue, weakness, endurance, or pain level.  
The impression was medial meniscus injury; two arthroscopic 
medial meniscus debridements.  


III.  Legal analysis.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. Part 4 (2008).  38 
C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the  
Veteran's working or seeking work.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7. Otherwise, the lower rating is 
to be assigned.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In this case, the Board 
has concluded that the left knee disability has not 
significantly changed and that a uniform evaluation is 
warranted.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2008).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45 (2008).  After the evidence has been assembled, it is 
the Board's responsibility to evaluate the entire record.  38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2008).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.3 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

The RO has rated the Veteran's service-connected left knee 
disability as dislocated semilunar cartilage, evaluated as 20 
percent disabling under Diagnostic Code 5258, effective 
September 30, 1996.  This is the maximum rating under this 
code.  

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  Pyramiding, the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a Veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.  

The VA Office of General Counsel (GC) has issued opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  Two of those GC opinions reflect that a 
Veteran who has limitation of motion and instability of the 
knee may be evaluated separately under Diagnostic Codes 5003 
and 5257 provided additional disability is shown.  VAOPGCPREC 
23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).  

Slight recurrent subluxation or lateral instability warrants 
a 10 percent evaluation.  A 20 percent evaluation requires 
moderate recurrent subluxation or lateral instability, and a 
30 percent evaluation is warranted for severe recurrent 
subluxation or lateral instability.  38 C.F.R. Part 4, 
Diagnostic Code 5257.  

The most recent June 2007 VA orthopedic examination report 
indicated that no varus or valgus instability was noted in 
the left knee; Lachman's and McMurray's signs were negative.  
Additionally, the May 2006 VA orthopedic examination report 
indicated that medial and lateral collateral ligaments were 
stable, anterior and posterior cruciate ligaments were 
stable, and medial and lateral meniscus were stable.  
Lachman's and McMurray's signs were negative; negative 
laxity.  No instability was noted.  Further, during a 
clinical visit in January 2006, while the Veteran complained 
of a feeling of instability and giving away, Lachman's and 
McMurray's signs were negative.  We conclude that a separate 
evaluation for instability or subluxation is not warranted.  
The Veteran complained of a feeling of instability.  However, 
repeated examinations by skilled professionals establish that 
the Veteran does not have instability.  We conclude that the 
findings of the skilled professionals are more probative than 
the Veteran's report.  

The Board has also considered whether the Veteran is entitled 
to a higher rating under the diagnostic criteria for rating 
limitation of motion.  As previously noted, in a July 2007 
rating decision, the RO granted service connection and 
assigned a separate 10 percent rating for limited extension 
of the left knee, under diagnostic code 5261, effective June 
7, 2007.  The 10 percent rating was assigned based on 
extension of the left knee being limited to 10 degrees.  The 
Veteran has not appealed that decision.  However, the GC 
opinion requires consideration of 38 C.F.R. §§ 4.40, 4.45, 
4.59.  

The VA examination findings in May 2006 and June 2007 do not 
reflect limitation of motion that would warrant a compensable 
rating under Diagnostic Code 5260 or 5261.  In May 2006, 
range of motion was from 0 to 120 degrees, and in June 2007, 
range of motion was from -10 to 80 degrees.  Accordingly, the 
Veteran has not demonstrated the functional equivalent of 
limitation of flexion to 45 degrees to warrant a compensable 
rating under Diagnostic Code 5260.  Thus, a separate 
evaluation for limitation of flexion of the left knee is not 
warranted.  His current 10 percent contemplates periarticular 
pathology productive of painful motion.  

The Board also finds that the Veteran is not entitled to an 
increased rating due to functional impairment as a result of 
the functional equivalent of limitation of motion.  In 
VAOPGCPREC 9-98, the OGC determined that 5259 may involve 
restriction of motion.  Therefore, limitation of motion is a 
relevant consideration under DC 5259, and the provisions of 
sections 4.40 and 4.45 must be considered.  We conclude that 
DC 5258 is essentially similar to DC 5259.  In May 2006, the 
examiner did note that flexion was to 120 degrees, -20 
degrees secondary to pain; however, even considering the 
effects of pain on use, there is no probative evidence that 
the left knee is functionally limited to 45 degrees flexion.  
On VA examination in June 2007, the examiner stated that the 
Veteran's range of motion was not limited by pain, fatigue, 
weakness, or lack of endurance, with repetitive movement.  
The functional impairment that can be attributed to pain, 
weakness, limitation of motion, and excess fatigability has 
been taken into account; however, the requirements for an 
increased rating are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board notes that the Veteran asserts that the left knee 
condition is worse than contemplated by the assigned rating 
and that he experiences sharp pain and difficulty with 
walking, bending, and negotiating stairs.  The Veteran's 
statements have been non-specific as to the degree of 
functional restriction of flexion or extension, and are less 
probative than the clinical findings of the examiner.  Thus, 
while the Board has considered the Veteran's lay assertions, 
they do not outweigh the competent medical evidence of 
record.  

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  Although the evidence shows significant 
impairment due to the service-connected residuals of left 
knee injury, there is no evidence that the nature and 
severity of these service-connected symptoms alone are beyond 
what is contemplated by the applicable criteria.  There is 
also no indication that the disorder has necessitated 
frequent periods of hospitalization.  Based on the foregoing, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b) (1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The weight of the evidence demonstrates that the Veteran's 
postoperative residuals of a left knee injury are no more 
than 20 percent disabling.  His functional restriction of 
motion does not warrant a separate evaluation for impairment 
of flexion or more than a 10 percent evaluation for 
impairment of extension.  As the preponderance of the 
evidence is against the claim for an increased rating for 
this disability, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A rating in excess of 20 percent for residuals of a left knee 
injury, postoperative, is denied.  


REMAND

As discussed above, pursuant to the VCAA, VA first has a duty 
to notify the Veteran and the accredited representative of 
any information and evidence necessary to substantiate 
his/her claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b)).  Furthermore, VA has a duty to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claim, although the ultimate responsibility 
for furnishing evidence rests with the Veteran.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(c).  

The Veteran contends that he currently suffers from a lumbar 
spine disorder that is proximately due to or the result of 
his service-connected residuals of a left knee injury.  In 
conjunction with his claim, the RO requested an orthopedic 
examination in order to determine the nature and etiology of 
any current low back disorder.  The examiner was asked to 
provide an opinion as to whether it is more likely than not, 
less likely than not, or at least as likely as not (50 
percent or greater probability) that the Veteran's current 
low back disorder is secondary to his service-connected left 
knee.  The examiner was also asked to provide a complete 
rationale based on a review of all the records.  

Accordingly, the Veteran was afforded a VA examination in May 
2006.  The Veteran indicated that he had no prior injury to 
his lumbar spine; however, 2 years ago, he developed low back 
pain and it is constant.  Following the examination, the 
examiner reported a diagnosis of low back strain; he stated 
that it was his opinion that it is less likely than not that 
the current back disorder is related to the Veteran's left 
knee condition.  The VA examiner failed to provide the 
supporting rationale for this opinion and failed to provide 
an opinion concerning whether the low back strain was 
aggravated by the Veteran's service-connected left knee 
injury.  Therefore, the Board finds the report of this 
examination to be inadequate for adjudication purposes.  

In the February 2009 informal hearing presentation, the 
Veteran's representative contended that the VA examiner 
failed to provide a rationale for the opinion expressed in 
the May 2006 examination.  It was argued that, given the 
deficiencies in the VA examination report, a remand is 
required for a new examination.  The Board agrees and finds 
that re-examination is warranted.  It is pertinent to note 
that, if the medical evidence of record is insufficient, VA 
is always free to supplement the record by seeking an 
advisory opinion, or ordering a medical examination to 
support its ultimate conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions: 

1.  The Veteran should be scheduled for a 
VA examination, in order to determine the 
nature and etiology of the Veteran's low 
back disorder.  Upon examination and 
review of the entire claims folder, the 
examiner should provide a clear opinion 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that the  Veteran's current low back 
disorder was caused by or is proximately 
due to his service-connected left knee 
disability.  If a causal relationship is 
not found, the examiner is asked to opine 
as to whether the Veteran's low back 
disability has increased in severity due 
to his service-connected left knee 
disability.  If such aggravation is 
found, the examiner should discuss the 
degree of aggravation caused by the 
Veteran's left knee disability.  A 
discussion of the complete rationale for 
any opinion expressed should be included 
in the examination report.  

2.  If upon completion of the above 
action, the claim remains denied, the 
case should be returned to the Board 
after compliance with appellate 
procedure.  

No action is required of the Veteran until he receives 
further notice.  The purposes of this REMAND are to further 
develop the record and to the accord the Veteran due process 
of law.  By this remand, the Board does not intimate any 
opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


